Supreme Court of the United States
                            Office of the Clerk
                     Washington, DC 20543-0001
                                                                  Scott S. Harris
                                                                  Clerk of the Court
                                                                  (202)479-3011
                                January 20, 2015


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711
                                                      •asaa*
        Re: Rodgy Lee Nesby                                  ^ 26 20f5
             v. Texas                                   .
              No. 14-5972                                   @l^C08ta Pi
              (Your No. WR-64,101-05)                               ' W@f^

Dear Clerk:

        The Court today entered the following order in the above-entitled case:

        The petition for rehearing is denied.



                                         Sincerely,




                                         Scott S. Harris, Clerk